BBOWN, J.
I concur in the result, but prefer to place the decision upon the ground, which appears without serious controversy, that the parties entered into the transaction under a mutual mistake as to their legal rights. Both knew the facts, but understood and believed that the decision of the United States land department was a final and conclusive determination of their respective claims to the land. In this they were both mistaken — a mutual mistake of law, from which equity will relieve either.